        Case 1:20-cv-02831-KPF Document 88 Filed 07/26/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BERNADETTE SKORUPSKA,

                            Plaintiff,

                     -v.-
                                                         20 Civ. 2831 (KPF)
525 WEST 52 PROPERTY OWNER LLC,
                                                              ORDER
CITY OF NEW YORK, PHIPPS HOUSES
SERVICES, INC., and TACONIC
MANAGEMENT LLC,

                            Defendants.

KATHERINE POLK FAILLA, United States District Judge:

      The parties are ORDERED to appear for a telephonic conference in this

matter today, July 26, 2021, at 3:45 p.m. At the specified time, the parties

shall call (888) 363-4749 and enter access code 5123533. Please note, the

conference line will not be available before 3:45 p.m.

      The Clerk of Court is directed to mail a copy of this Order to Plaintiff’s

address of record.

      SO ORDERED.

Dated: July 26, 2021
       New York, New York

                                               KATHERINE POLK FAILLA
                                              United States District Judge
